10/22/2021



                                                                            Case Number: DA 21-0434


        IN THE SUPREME COURT OF THE STATE OF MONTANA
                 Supreme Court Cause No. DA 21-0434



JODIE YOUNG,
Plaintiff and Appellant,
                                        ORDER GRANTING FIRST
v.                                          UNOPPOSED
                                         EXTENSION OF TIME
ERA ADVANTAGE REALTY,
        Defendant and Appellee.




       Upon motion of counsel, the Appellant is granted until and

 including Wednesday, December 8th, 2021 to file their Opening

 Brief in this matter.




                                                                Electronically signed by:
                                                                   Bowen Greenwood
                                                               Clerk of the Supreme Court
                                                                    October 22 2021